ON REHEARING.
Broyles, P. J.
In our judgment the principle of law stated in Gray v. Angier, 62 Ga. 596, that “a tender, to prevent the running of interest, must be continuing,” is not applicable in a case where no legal tender was ever made. In the instant case, as decided by this court, no legal tender was made; but the evidence authorized a finding that a boná fide offer to pay the $5,000 note was made by the debtor to his creditor on March 14, 1917, that the former really *358intended and was able to make the payment, and that this offer was rejected by the creditor on the following day. Under these circumstances the creditor was not entitled to interest on the note after the latter date, to wit, March 15, 1917. “Where a debtor is really and bona fide ready to make payment and intends to do so, but is prevented from so doing by the act or omission of his creditor, the latter will not be entitled to interest.” 15 R. C. L. 33, § 30; Hart v. Brand, 10 Am. 715 (A. K. Marsh, (Ky.) 159): “If the failure to make payment of the principal debt is due to any improper act of the creditor, or to such conduct on his part as prevents the debtor from complying with his contract to pay, interest on such debt is generally suspended during the time the debtor is so prevented from making payment.” 33 Cyc. 1554, § 3, note 93.

Judgment adhered to.


Bloodworth and Stephens, JJ., concur.